UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50413 ACE Consulting Management, Inc. (Exact name of registrant as specified in its charter) DELAWARE 98-0407797 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 923 E. Valley Blvd, Suite 103B, San Gabriel, CA (Address of principal executive offices) (Zip Code) (626) 307-2273 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class: Name of each exchange on which registered: None None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held non-affiliates: none. As of March 28, 2012 the number of shares of common stock of the registrant outstanding is 32,574,360, par value $0.001 per share. Documents Incorporated by Reference None. TABLE OF CONTENTS Item Number and Caption Page PART I Item 1. Business 1 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 9 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 10 Item9A. Controls and Procedures 10 Item9B. Other Information 11 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13. Certain Relationships and Related Transactions, and Director Independence 15 Item 14. Principal Accountant Fees and Services 15 PART IV Item 15. Exhibits, Financial Statement Schedules 16 SIGNATURES 17 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Annual Report on Form 10-K and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Annual Report on Form 10-K. All subsequent written and oral forward-looking statements concerning other matters addressed in this Annual Report on Form 10-K and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Annual Report on Form 10-K. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. PART I ITEM 1.BUSINESS. Overview We were incorporated in the State of Delaware in September 2003 as 355, Inc. as a blank check company. In January 2010 we changed our name to Ace Consulting Management, Inc. (“ACMI” or the “Company) to reflect our new business operations and commence operations as a developmental stage company. Our business is in a very early stage of development. To date, we have not generated meaningful revenues and our limited assets consist solely of cash and prepaid expenses. We have one part-time employee. Historically we have not complied with our current reporting requirements under the Securities Exchange Act of 1934 and our auditor has expressed substantial doubt about our ability to continue as a going concern. In January 2010 we commenced providing small to medium sized business-consulting services. Currently have a limited number of clients but we intend to pursue additional business relationships with small to medium sized businesses in China, the Pacific Rim and United States. 1 Our initial business plan consisted of a wide range of consulting services that planned to include investor relations, merchant banking, listing advisory service and joint venture consulting services. We will no longer be providing any of these services to our clients in connection with their securities or assisting our clients in obtaining a market for their securities. Our current business strategy and our business strategy for the future are to provide small to medium sized business-consulting services.We plan to undertake these services by initially examining a client’s corporate structure looking towards a way to streamline its operations, organization, or reporting structures. Once a structure is ascertained we will then design, develop and implement systems, procedures and controls to improve our client’s efficiencies and profitability. We will retain business strategy consultants as needed in order to assist our clients in the evolving market places and technologies. We refer to this as the strategy-led approach. As part of our consulting services, we will help our clients identify business objectives and create and prioritize a portfolio of initiatives to increase the profitability and efficiency of their businesses. We design these initiatives to offer a variety of ways to maximize profitability in the new economic environment that has resulted from the widespread acceptance of technology. After creating an initial strategy, we architect and build scalable objectives that can be adapted over time to meet our clients’ evolving needs. We assist our clients in implementing these strategies by linking the strategies with varied controls and systems and deploying the applications. We refer to the strategies that we develop and implement as well as our consulting services as “solutions” because our clients use these services to solve business problems or achieve business goals. Our objective is to become a leader of small to medium sized business-consulting services. Our business strategy for accomplishing this objective includes attracting and retaining outstanding professionals on an as-needed basis, develop long-term client relationships, enhancing and extending our service offerings and building our corporate image. Our mission is to bridge U.S. and Chinese businesses in various fields to grow our consulting business. Our motto is to deliver reliable service and to provide value to our clients. We plan to develop a niche for Cross-Cultural Corporate consulting for companies located in China and the US. We believe large international consulting companies are generally interested in larger client firms, potentially leaving an underserved niche for ACMI among the small-to-medium size companies. ACMI believes its hands-on approach provides a competitive advantage and that during the next ten years China offers lucrative opportunities for our shareholders by forming a network between China and US. ACMI looks to assist Chinese companies in utilizing U.S. knowhow and technology in order to enhance their local competitiveness in China.Likewise, ACMI seeks to enhance the global competitiveness of Chinese and American firms seeking to establish a presence overseas. We may deliver our services through the services of Alex Jen and Gary Tickel, our sole officer and Directors or through the use of outside consultants with varied backgrounds in business strategy, operational, financial, and organizational management experience. In the past, we had used Dr. Alex Jen, President, and Mr. Gary Tickel, Director as our consultants on a part time basis to assist us with servicing our clients. In October 2011, we engaged Grandview Consultants, Inc. as our consultant to assistant us in preparation of documents required by our reporting obligations with the SEC and FINRA and in our financial reporting. Future consultants will be paid on an hourly basis or project basis and have the right to work for other companies. Our integrated, multi-disciplinary approach will allow us to deliver high quality initiatives without the time delays and increased costs associated with handing off a project from one team to another. Business Strategy Ace Consulting Management, Inc. intends to continue building a world-class international cross-cultural consulting firm for Chinese-American Businesses by nurturing relationships between each Continent. 2 Our current business strategy and our business strategy for the future are to provide cross-cultural business consulting services. We plan to undertake these services by initially examining a client’s corporate structure looking towards a way to streamline its operations, organization, or reporting structures. Once a structure is ascertained we will then design, develop and implement systems, procedures and controls to improve our client’s efficiencies and profitability. We will then look for opportunities for our clients to expand overseas.We will retain business strategy consultants as needed in order to assist our client needs in the evolving market place. We refer to this as the strategy-led approach. As part of our consulting services, we will help our clients identify business objectives and create and prioritize a portfolio of initiatives to increase the profitability and efficiency of their businesses.After creating an initial strategy, we architect and build scalable objectives that can be adapted over time to meet our clients’ evolving needs. We assist our clients in implementing these strategies by linking the strategies with varied controls and systems and deploying the applications. We refer to the strategies that we develop and implement as well as our consulting services as “solutions” because our clients use these services to solve business problems or achieve business goals. Our objective is to become a leader in small to medium sized cross-cultural business-consulting services. Our business strategy for accomplishing this objective includes attracting and retaining outstanding professionals on an as needed basis, developing long-term client relationships, enhancing and extending our service offerings while building our corporate image. We may deliver our services through the services of Alex Jen and Gary Tickel, our sole officer and Directors or through the use of outside consultants with varied backgrounds in business strategy, operational, financial, and organizational management experience. Because these consultants have different skills and work closely together throughout a client engagement, we refer to them as being “integrated” and “multi-disciplinary.” We believe Dr. Alex Jen has relevant experience to further develop the niche for cross cultural consulting. Dr. Alex Jen has cross-cultural and business backgrounds spanning two continents. He has worked for conglomerates with multiple divisions, including FMC and Proctor Gamble.Dr. Jen is of Chinese descent, is fluent in Mandarin and English and provides a broad project management, engineering and certification background from both continents. (See also “DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS”.)Dr. Alex Jen will lead Chinese pursuits along with Mr. Gary Tickel; who has over twenty-eight years of experience related to investments, sources and uses of funds, and the management of business risks; will lead American pursuits.(See also “DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS”). Our strategy-led approach includes: o analyzing the client's industry, business model and goals; o developing a portfolio of solutions in the context of an overall business strategy; and o developing and launching various objectives in a sequence that is designed to maximize profitability and shareholder value over the long term. Our commitment to entrepreneurial innovation allows us to provide our clients with professional services from consultants who have extensive small to medium size business experience. Our delivery model is based upon a proprietary methodology that we call Profit design. This methodology is designed to ensure that we: * involve all of our competencies in each phase of our engagements; * take advantage of the standards, benchmarks and approaches we have developed; and * follow detailed control procedures that are designed to ensure that we are delivering high quality solutions. 3 Specific Consulting Services Our clients often experience similar problems regardless of the industry in which they operate within since we focus on providing our services for small to medium sized growth enterprises. We address our clients’ problems by categorizing them in three broad areas consisting of operational, organizational, and financial reporting problems. Some examples of specific types of problems include: Potential Client Organizational Issues o Goals and objectives for the company and its departments are not identified nor communicated effectively to appropriate levels of management o Job descriptions are not utilized to detail work requirements, responsibilities, levels of authority, autonomy to make decisions, or standards of performance o Roles and responsibilities are not clearly defined for managers or employees o Managerial chains-of-command overlap in many departments, causing confusion and a loss of accountability o Client companies current organizational structure is not defined or documented o The company’s management team does not effectively transfer information between departments or shifts Potential Solutions We May Offer To Client Organizational Issues o Develop a complete personnel program to include formal policies and procedures, documentation and reviews and salary administration o Implement management method and accountabilities for executive group, department heads, and supervisors o Update or create an employee handbook o Establish formal job descriptions, performance reviews, and pay for performance system to foster sales and profit growth o Develop/publish organizational structure outlining management structure and each functional area of the business and chain of command o Design and implement an incentive program basing compensation on savings earned to reward good employees/key people Potential Client Operational Issues o Company forecasting effectiveness is questionable o Limited sales forecasting ability o Operating budgets are not utilized effectively o Inconsistent occurrence of management or production meetings, regardless of the attendance demonstrates a lack of value placed on the function o No profitability planned by product mix o All management levels below project manager do not have any real understanding of profit or loss on a job until after the fact Potential Solutions We May Offer To Client Operational Issues o Implement manning chart for facilities and manpower needs current and future o Establish standards of performance for each position and department o Improve asset utilization, i.e., cash, accounts receivable , inventory and equipment o Develop and Implement system to effectively utilize operating budgets department by department o Develop a marketing plan and sales budget for coming year by identifying target markets, promotion & pricing strategies and planned profitability o Create standards for effective utilization of all strategic resources: human/culture, facility, equipment, inventory, capital, and management systems 4 Potential Client Financial Reporting Issues o Management as a whole does not realize the value of information in regards to making management decisions. They generally do not use the reporting information available o No daily or weekly " management reports" o Operating statements are delayed week or months after the close of the month. Financial information approximately 60 days old is limited in its effectiveness as a management tool o Although a business plan to guide the company may exist corporately, it typically lacks any real methodology to accomplish any stated goals. o Breakdown of overhead costs not truly identified o Lack of aggressive cash management program minimizing its collection and payables periods o Access to financial or operational information is slow Potential Solutions We May Offer To Client Financial Reporting Issues o Implement financial management systems to include accounting systems, departmentalized profit and loss reporting, budget and operating plans, reporting methods, weekly/daily management reports, monthly financials, overhead and profit allocation, budget differences, and Profit analysis o Establish Process of to track sales increase on value added basis • Integrate Profit planning into long term and short term business goals • Implement sound credit and collection policies and procedures to control days outstanding • Develop cash management o Establish financial information for management reporting rather than accounting reporting o Determine proper margins by product category and mix When we have identified client projects that are beyond our employees expertise, or as required or requested by our clients we may retain outside consultants with specific industry or technical skills that our employees do not possess. As an example we may retain an outside computer consultant to determine specifications for Management Information Systems to meet the management and control requirements of our clients business. Additionally, we might retain an outside consultant specifically with manufacturing experience if we were working with a client to create a manufacturing procedures training manual or we might retain a consultant who is a financial specialist to develop overhead application rates for positions and departments for client projects Marketing Strategy The business development of ACMI has been limited to referrals to date. We rely to a significant extent on the initial efforts of Dr. Alex Jen, President, and Mr. Gary Tickel, Director, to market our services. As we generate additional working capital we will shift our dependence to new officers and principals, employees and outside consultants retained by us to market our services. We will encourage our consultants to generate new business from both existing and new clients, and reward our consultants with increased compensation and promotions for obtaining new business. In pursuing new business we will focus on emphasizing our reputation and experience and with respect to our search for potential business consulting opportunities includes referrals from consultants, advisors, venture capitalists, members of the financial community and others who may present management with unsolicited proposals. Consulting Industry and Competition The business consulting industry in the United States and China is intensely competitive, highly fragmented and subject to rapid change. In general, there are few barriers to entry into our markets, and we expect to face additional competition from new entrants into the business consulting industries. We believe that the principal competitive factors in our market to be reputation, analytical ability, industry experience, service and price. We compete primarily with other business and management consulting firms, specialized or industry specific consulting firms, the consulting practices of large accounting firms and the internal professional resources of existing and potential clients. Furthermore, many of our competitors have international reputations as well as significantly greater personnel, financial, managerial, technical and marketing resources than we do. In addition, many of our competitors also have a significantly greater geographic presence than we do. We may be unable to compete successfully with our existing competitors or with any new competitors. 5 Intellectual Property We do not own or license any intellectual property rights. Government Regulation Although government regulation does not impact our management consulting business directly with the exception of payroll taxes on the state and federal levels, we anticipate that our clients who engage in segments of business which involve an exposure to the Internet may have an impact. We are observing that laws and regulations directly applicable to Internet communications, commerce and marketing are becoming more prevalent. If any of these laws hinders the growth in use of the Internet generally or decreases for the acceptance of the Internet as a medium for communication, commerce and marketing, our prospects business may suffer materially. The United States Congress has enacted Internet laws regarding children’s privacy, copyrights and taxation. Other laws and regulations may be adopted covering issues such as user privacy, pricing, content, taxation and quality of products and services. State and foreign governments might attempt to regulate Internet transmissions or levy sales or other taxes relating to Internet activity. It may take years to determine whether and how existing laws such as those governing intellectual property, privacy, libel and taxation apply to the Internet and Internet advertising and marketing services. In addition, the growth and development of the market for Internet commerce may prompt calls for more stringent consumer protection laws, both in the United States and abroad, that may impose additional burdens on companies conducting business over the Internet. Employees As of March 2012, we have no full time employees.Our President and Directors spend approximately 30 hours per week on Company matters. We may employ additional people as we continue to implement our plan of operation. ITEM 1A.RISK FACTORS Smaller reporting companies are not required to provide the information required by this item. ITEM 1B.UNRESOLVED STAFF COMMENTS Smaller reporting companies are not required to provide the information required by this item. ITEM 2. PROPERTIES. Our principal executive office is located at 923 E. Valley Blvd, Suite 103B, San Gabriel, CA 91776 and our telephone number is (626) 307-2273.Office space is provided by Alex Jen, our President, Chief Executive Officer, Chief Financial Officer, and director, at no cost. ITEM 3. LEGAL PROCEEDINGS To the best of our knowledge, there are no material pending legal proceedings to which we are a party or of which any of our property is the subject.From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. ITEM 4.MINE SAFETY DISCLOSURES. Not Applicable. 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information There is presently no established public trading market for our shares of common stock. We anticipate applying for quoting of our common stock on the OTC Bulletin Board as soon as practical. However, we can provide no assurance that our shares of common stock will be quoted on the OTC Bulletin Board or, if quoted, that a public trading market will materialize. Holders As of March 28, 2012, we had 75 holders of our common stock. Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors has the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and any other factors that our Board of Directors deems relevant. Securities Authorized for Issuance under Equity Compensation Plans As of the end of the fiscal year ended December 31, 2011, we do not have any compensation plan under which equity securities of the Company are authorized for issuance. In future, we may establish and adopt equity-based compensation plan(s) if it is in the best interest of the Company and our stockholders to do so. ITEM 6. SELECTED FINANCIAL DATA. Smaller reporting companies are not required to provide the information required by this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. You should read the following discussion together with our financial statements and the related notes included elsewhere in this annual report on Form 10-K. This discussion contains forward-looking statements that are based on our current expectations, estimates and projections about our business and operations. Our actual results may differ materially from those currently anticipated and expressed in such forward-looking statements. General We are a business consulting firm that applies our services to a broad range of clients that will enable companies to effectively increase profitability as well as advance the development of their businesses. We provide advice for clients involved in many matters and general corporate strategies. 7 We derive revenues principally from professional services rendered by our employee. In most instances, we charge clients on a time-and- materials basis and recognize revenues in the period when we provide our services. We charge consultants’ time at hourly rates and on a per project basis. However, in the future, as we retain the services of additional outside employee consultants with differing skills, our hourly rates may vary from consultant to consultant depending on a consultant’s position, experience and expertise, and other factors. Outside experts will not bill clients directly for their services, all of the billing will be done through our office. As a result, we will generate substantially all of our own professional services fees from the work of our own full-time consultants. Factors that affect our professional services fees include the number and scope of client engagements, the number of consultants employed by us, the consultants’ billing rates, and the number of hours worked by the consultants. Plan of Operation We have commenced limited operations and will require additional capital to recruit personnel to operate business and to implement our business plan. Our current business is generated through referrals. We plan to initiate marketing efforts through a variety of venues for our future business including trade associations, chambers of commerce and alumni associations. In January 2010 we commenced providing small to medium sized business-consulting services. Currently have a limited number of clients but we intend to pursue additional business relationships with small to medium sized businesses in China, the United States and throughout the Pacific Rim. We seek to become a bridge between China and the US, with our business background and extensive knowledge we can assist China companies to acquire U.S. technology or equipment to facilitate and implement their existing business in China. On November 10, 2010, the Company entered into a Business Consultant Agreement with Shanghai Tonggao Investment Consulting Co, Ltd.The agreement calls for the Company to perform general business advisory services. The term of the agreement is for a period of two years, which can be cancelled by either party on a 30-day written notice to the other party.The compensation for this agreement shall be paid at the rate of $80/hour for work performed in accordance with this agreement. However, the Company shall be paid at least $12,000 per year regardless of the amount of time spent in accordance with this agreement. On August 30, 2011, we terminated the service agreements with Beijing Poly Design Ltd. and Shanghai Gaogo Design and Construction Ltd. due to the change of business environment in Chinawhich has caused difficulties to us in conducting businesses contemplated under these service agreements in reasonable profit margin.Subsequently, ACMI made a strategic decision to no longer provide services to clients in connection with the food processing industry. On December 2, 2011 we entered into a Business Consultant Agreement with Vivid Spa Corp.Vivid Spa Corp is a company specializing in health care, specifically skin care and massage therapy, located in Los Angeles, California.ACMI is assisting Vivid Spa with its selection and export of U.S. made essential oils and aroma therapy products.We are also providing consulting assistance regarding opening Spa facilities in Shanghai & Beijing and regarding introducing U.S. made products - including essential oils and aroma formula therapies - in China.During this engagement, ACMI is providing a site analysis and rent comparison study for select locations in Shanghai and Beijing.The Company is also providing Vivid Spa Corp. analysis for licensing the business and obtaining permits for local facilities and outdoor signage in China. Consulting services has included container and airfreight shipping options, customs duties, and advice on clearing customs and product inspections upon arrival in China as well as providing market data on pricing, on brand positioning, and on customer acquisition. In the next 12 months if the Company is unable satisfy its cash requirements our major shareholders have indicated they are willing to loan additional funds to the Company to cover any shortfalls, although there is no written agreement or guarantee. 8 Results of Operation For the twelve months ended December 31, 2011 and December 31, 2010, we had revenue of $14,250 and $8,000, respectively.Expensesfor the period ended December 31, 2011totaled $169,757 resulting in a net loss of $155,507. Expensesfor the period ended December 31, 2011 consisted of $2,099 in general and administrative expenses, $17,608 in professional fees, and $150,050 in consulting fees. In comparison, expenses for the same period ended December 31, 2010 totaled $1,458,346 resulting in a net loss of $1,450,346. Expenses for the period ended December 31, 2010 consisted of $2,440 in general and administrative expenses, $40,406 in professional fees, $1,155,500 in consulting fees, and$260,000 in compensation to officer and directors. The decrease in the expenses for the same period ended December 31, 2011 is primarily due to the reduction of consulting fees. Liquidity and Capital Resources At December 31, 2011 the Company had $12,797 in cash and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses for our planned business strategy. As reflected in the accompanying financial statements, the Company,in the development stage with minimal operations, has net cash used in operations from inception of $64,353 and has a net loss since inception of $1,620,353.This raises substantial doubt about its ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. Off Balance Sheet Arrangements As of December 31, 2011, we do not have any off-balance sheet arrangements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Smaller reporting companies are not required to provide the information required by this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements begin on page F-1. 9 ACE Consulting Management, Inc. (A Development Stage Company) December 31, 2011 and 2010 Index to the Financial Statements Contents Page(s) Report of Independent Registered Public Accounting Firm
